Per curiam.
The State Bar of Georgia has filed a petition for emergency suspension against the Respondent. This petition stems from two cases which are presently pending before this Court, eight cases which are pending before the Investigative Panel of the State Disciplinary Board, and two cases which are pending before the State Bar’s Office of General Counsel. The cases allege, generally, that Respondent: (1) abandoned client matters; (2) failed to notify clients upon receipt of funds; (3) failed to maintain complete client records and to deliver such records to clients; (4) committed forgery; (5) committed theft of trust funds; (6) commingled client and personal funds; (7) engaged in conduct involving deceit, fraud, dishonesty, wilful misrepresentation, and moral turpitude; (8) knowingly engaged in illegal conduct or conduct contrary to a disciplinary rule; and (9) failed to respond to disciplinary authorities.
Respondent was served with this petition. He subsequently waived his right to a hearing on the petition, admitted to allegations contained within, and consented to the emergency suspension. After consideration, the special master found that Respondent posed a substantial threat of harm to his clients and the public, and recommended that the petition for emergency suspension be granted and Respondent be suspended accordingly.
The recommendation of the special master is hereby accepted and adopted by this Court. The Respondent is hereby suspended from the practice of law in this State until such time as all discipli*138nary proceedings and grievances now pending against him are concluded. Respondent is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interest of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Decided April 25, 1994.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.